Appeal from Bexar County.
I concur in the judgment of affirmance entered herein upon the following grounds:
The appellant filed herein a proposed statement of facts prepared by her in accordance with the provisions of Rule 377, R. C. P.
This proposed statement of facts in its entirety is a part of the record on this appeal as a part of a bill of exceptions.
In my opinion, appellant's proposed statement of facts supports the trial court's conclusion "that the cruelty on the part of the defendant (appellant) towards the plaintiff (appellee) was of such a nature as to render their further living together as husband and wife insupportable."
In substance, the only point raised by appellant, other than those complaining of the lack of a question and answer statement of facts, puts forth the contention that the evidence fails to support the conclusion of the trial court above set out.
In my opinion, a party who submits a proposed statement of facts which shows that the trial court rendered a judgment free from error is in no position to complain of the lack of a reporter's Q and A. We certainly can not assume that the Q and A would show a state of facts more favorable to appellant than the statement which she prepared. Appellant makes no such contention here. Seemingly her contention is that while the statement of facts prepared by the trial judge may support the disputed conclusion, the statement prepared by her does not and therefore she is entitled as a matter of right to a reporter's Q and A to settle any conflicts existing between her proposed statement of facts and that prepared by the trial judge. Since under my view of the case either appellant's proposed statement or the trial court's statement supports the judgment, appellant has not been prejudiced by the inability to procure a reporter's Q and A and the judgment appealed from should be affirmed. *Page 1008